

AMENDED AND RESTATED
EZCORP, INC.
2010 Long-Term Incentive Plan
Effective February 26, 2015
Capitalized terms used herein shall have the respective meanings ascribed to
them in Section 5.1(a) below.
ARTICLE I
General
1.1
Purpose - The 2010 Long-Term Incentive Plan (the “Plan”) has been established by
EZCORP, Inc., a Delaware corporation (the “Company”), to attract and retain
qualified employees, consultants and directors and to motivate them to achieve
long-term goals, to provide incentive compensation opportunities that are
competitive with those of similar companies and to further align Participants'
interests with those of the Company's other stockholders through compensation
alternatives based on the Company's common stock, as well as other
performance-based compensation alternatives, thereby promoting the long-term
financial interests of the Company and enhancing long-term stockholder return.



1.2
Term - The Plan shall become effective as of May 1, 2010 (the “Effective Date”),
and unless the Plan is sooner terminated by the Board, no Award shall be granted
under the plan after the tenth anniversary of the Effective Date.

1.3
Replacement of Existing Plan - From and after the Effective Date, no further
awards will be made under the EZCORP, Inc. 2006 Incentive Plan (the “2006
Plan”), but the provisions of the 2006 Plan shall continue to be applicable to
the awards made under such plan that are outstanding as of the Effective Date.

ARTICLE II
Administration and Operation
2.1
The Committee -

(a)
Constitution - Unless otherwise determined by the Board, the Plan will be
administered by the Compensation Committee of the Board. In any event, the
committee that is designated to administer the Plan, whether the Compensation
Committee or another committee of the Board (such committee being referred to
herein as the “Committee”), shall consist of two or more directors, each of whom
shall qualify as a “Non-Employee Director” (as defined in Rule 16b-3(b)(3)(i)
under the Securities Exchange Act of 1934), as an “outside director” (as defined
in Section 1.162-27(e)(3) of the Treasury Regulations promulgated under
Section 162(m) of the Code) and as an “independent director” (as defined in
Nasdaq Listing Rule 5605(a)(2)).

(b)
Authority -

(1)
The Committee shall have complete and absolute authority to construe and
interpret the Plan and Awards granted hereunder, to establish and amend rules
for Plan administration and to make all other determinations that it deems
necessary or advisable for the effective administration of the Plan.

(2)
Subject to the provisions of the Plan, the Committee shall have complete and
absolute authority to select Award recipients, to determine the types of Awards,
to establish the terms, conditions, performance criteria, restrictions and other
provisions of Awards and to amend, modify or suspend Awards. In making Award
determinations, the Committee may take into account the nature of services
rendered by the recipient, his or her present and potential contribution to the
Company's success and such other factors as the Committee deems relevant.

(3)
In all matters relating to the Plan, the Committee shall act in a manner that is
consistent with the Company's certificate of incorporation and by-laws and all
applicable laws, rules and regulations. The decisions and determinations of the
Committee shall be made in accordance with its judgment as to the best interests
of the Company and its stockholders and in accordance with the purposes of the
Plan.




--------------------------------------------------------------------------------




All decisions relating to the Plan and any Award shall be final and binding on
all persons. No member of the Committee shall be personally liable for any
action or determination relating to the Plan or any Award that was taken or made
in good faith.
(c)
Delegation - The Committee may delegate any or all of its authority and
responsibilities with respect to the Plan and Awards, on such terms and
conditions as it considers appropriate, to the Chief Executive Officer of the
Company or to such other members of the Company's management as it may
determine; provided, however, that determinations and decisions regarding Awards
or other benefits under the Plan to the Executive Officers may not be delegated
and shall be made by the Committee. All references to “Committee” herein shall
include those persons to whom the Committee has properly delegated authority and
responsibility pursuant to this subsection.

2.2    Eligibility -
(a)
The Eligible Recipients shall consist of (1) all employees of the Company and
its Subsidiaries, (2) all Non-Employee Directors and (3) any consultants,
independent contractors or advisors to the Company or its Subsidiaries whom the
Committee identifies as having a direct and significant effect on the
performance of the Company or any of its Subsidiaries. No Eligible Recipient
shall be entitled to receive any Award under the Plan unless and until such
Eligible Recipient has been designated by the Committee to be a Participant and
such Eligible Recipient has actually received such Award. The designation of an
Eligible Recipient to receive any Award under the Plan shall not require the
Committee to designate that person to receive any other Award under the Plan. In
selecting Eligible Recipients to be Participants and in determining the type and
amount of their respective Awards, the Committee shall consider any and all
factors that it deems relevant or appropriate.

(b)
The Plan does not constitute a contract of employment with any Eligible
Recipient or Participant, and selection as a Participant will not give any
Eligible Recipient the right to be retained in the employ of the Company or any
Subsidiary or to continue to provide services to the Company or any Subsidiary.

2.3
Withholding of Taxes - All distributions under the Plan (including the grant of
Awards and the issuance of Stock, cash or other consideration pursuant to an
Award) are subject to withholding of all applicable taxes, and the Committee may
condition the delivery of any Award, or the issuance of any Stock, cash or other
consideration pursuant to an Award, on the satisfaction of applicable
withholding obligations. The Committee, subject to such requirements as it may
impose, may permit such withholding obligations to be satisfied through cash
payment by the Participant, through the surrender of shares of Stock that the
Participant already owns or through the surrender or withholding of shares of
Stock to which the Participant is otherwise entitled under the Plan.

ARTICLE III
Shares Available For Awards
3.1
Authorized Shares - The number of Authorized Shares shall be 2,219,423, which
includes (a) 1,500,000 shares that were authorized upon adoption of the Plan on
May 1, 2010, (b) 75,750 shares that, under the terms of the Plan, were carried
over from the 2006 Plan, and (c) 643,673 shares that were authorized and added
to the Plan effective February 20, 2015. In addition, any shares of Stock
underlying outstanding awards under the 2006 Plan that expire without vesting or
being exercised or any shares of Stock that would otherwise again be available
for issuance under the 2006 Plan shall constitute Authorized Shares hereunder.

3.2
Available Shares - At any time, the number of shares that may then be issued
pursuant to Awards under the Plan (the “Available Shares”) shall be equal to the
difference between (a) the number of Authorized Shares at such time and (b) the
sum of (1) the number of shares of Stock subject to issuance upon exercise or
settlement of then outstanding Awards and (2) the number of shares of Stock that
have been previously issued upon exercise or settlement of outstanding Awards.

3.3
Restoration of Shares - If Stock subject to any Award is not issued or ceases to
be issuable for any reason, including because the Award is forfeited,
terminated, expires unexercised, is settled in cash in lieu of Stock or is
exchanged for other Awards, the shares of Stock that were subject to that Award
shall no longer be charged against the number of Authorized Shares in
calculating the number of Available Shares under Section 3.2 and shall again be
included in Available Shares. In addition, any shares of Stock that are issued
by the Company in connection with, through the assumption of or in substitution
for outstanding awards previously granted by an entity acquired by the Company
shall not be charged against the number of Authorized Shares in calculating the
number of Available Shares under Section 3.2.


2

--------------------------------------------------------------------------------




3.4
Adjustments to Number of Authorized Shares and Available Shares - If there is
any change in the number of outstanding shares of Stock by reason of a stock
dividend, split, spin-off, recapitalization, merger, consolidation, combination,
extraordinary dividend, exchange of shares or other similar change, the number
of Authorized Shares and the number of Available Shares, as well as the exercise
price, the number of shares and other appropriate terms of any outstanding
Award, will be automatically adjusted to accurately and equitably reflect the
effect thereon of such change; provided, however, that, pursuant to Section 3.6,
no fractional shares will be issued as a result of such adjustment. The
adjustments required by this Section 3.4 will be made by the Committee, and its
determination as to what adjustments must be made and the extent thereof will be
final, binding and conclusive.

3.5
Source of Stock - Shares of Stock issued under the Plan may consist in whole or
in part of authorized and unissued shares or treasury shares.

3.6
No Fractional Shares - No fractional shares shall be issued under the Plan or
upon exercise or settlement of any Award. The Committee may determine to pay
cash in lieu of any fractional share that would otherwise be issuable or may
determine to cancel such fractional share with no payment of consideration.

ARTICLE IV
Awards
4.1
General - Subject to the provisions of the Plan, the Committee shall determine
the type of Award to grant to a Participant. Awards may be granted singly or in
combination with other Awards. Awards also may be made in combination with, in
replacement of, as alternatives to or as the payment form for grants or rights
under any other compensation plan, contract or agreement of the Company.

4.2
Award Terms -

(a)
Subject to the provisions of the Plan, the Committee shall have complete and
absolute authority to determine and establish the terms and provisions of each
Award, including (as applicable) (1) the number of shares of Stock subject to
the Award, (2) the exercise price or base price per share, (3) the vesting and
exercisability schedule (including provisions regarding acceleration of vesting
and exercisability), (4) the conditions under which the Award is cancelled or
forfeited, (5) whether the Award is transferable and, if so, the circumstances
under which such Award may be transferred and (6) the termination and expiration
of the Awards. It shall be expressly within the discretion of the Committee to
include in any Award terms that provide for the acceleration of vesting and
lapse of restrictions, as applicable, upon or following a Participant's death,
Permanent Disability or Normal Retirement or upon the occurrence of a Change in
Control.

(b)
Notwithstanding the provisions of subsection (a) of this Section, the following
limitations shall apply to the Committee’s exercise of its discretion (in
addition to any other limitations that may be contained in other provisions of
the Plan):

(1)
No Participant shall be granted in any fiscal year Awards to which more than
1,000,000 shares of Stock are subject.

(2)
The exercise price per share for a Stock Option (whether an Incentive Stock
Option or a Non-Qualified Option) shall be not less than 100% of Fair Market
Value of the Stock on the date of grant.

(3)
The base price for a Stock Appreciation Right shall not be less than 100% of the
Fair Market Value of the Stock on the date of grant.

(4)
No Award (or any portion thereof) may expire more than ten years after the date
of grant, except that the Committee may extend the expiration of an Award to no
more than fifteen years after the date of grant if necessary, appropriate or
desirable under laws, rules or regulations applicable in any foreign
jurisdiction.

4.3
Award Agreements - Each Award will be evidenced by a written agreement issued by
the Company and setting forth the terms, provisions and conditions of such Award
(an “Award Agreement”). Each Award Agreement shall be in such form as may be
specified by the Committee and may be evidenced by an electronic transmission
(including an e-mail or reference to a website or other URL) sent to the
recipient through the Company’s normal process for communicating electronically
with its employees. As a condition to receiving an Award, the Committee may
require the proposed Eligible


3

--------------------------------------------------------------------------------




Recipient to affirmatively accept the Award and agree to the terms, provisions
and conditions set forth in the Award Agreement by physically or electronically
executing the Award Agreement or by otherwise physically or electronically
acknowledging such acceptance and agreement. With or without such affirmative
acceptance and agreement, however, the Committee may prescribe conditions
(including the exercise or attempted exercise of any benefit conferred by the
Award) under which the proposed Eligible Recipient may be deemed to have
accepted the Award and agreed to the terms, provisions and conditions set forth
in the Award Agreement.
4.4
Performance Based Compensation - The Committee may designate any Award as
“performance-based compensation” for purposes of Section 162(m) of the Code. Any
Awards designated as “performance-based compensation” shall be conditioned on
the achievement of one or more Performance Measures, and the measurement may be
stated in absolute terms or relative to comparable companies. Notwithstanding
any other provision of the Plan, the Committee may grant an Award that is not
contingent on performance goals or is contingent on performance goals other than
the Performance Measures, so long as the Committee has determined that such
Award is not required to satisfy the requirements for “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

4.5
Transferability of Awards - The Committee may limit or provide for the
transferability of Awards by Participants and may grant an Award that otherwise
would be granted to an Eligible Recipient to a permitted transferee of such
Eligible Recipient.

4.6
Prohibition on Repricing - Notwithstanding any other provision of the Plan, the
Committee shall not “reprice” any Stock Option granted under the Plan if the
effect of such repricing would be to decrease the exercise price per share
applicable to such Stock Option. For this purpose, a “repricing” would include a
tandem cancellation and regrant or any other amendment or action that would have
substantially the same effect as decreasing the exercise price of outstanding
Stock Options.

4.7
Prohibition on Loans to Participants - The Company shall not loan funds to any
Participant for the purpose of paying the exercise or base price associated with
any Award or for the purpose of paying any taxes associated with the exercise or
vesting of an Award.

4.8
Prohibition on Reload Provisions - No Stock Option granted under the Plan shall
contain any “reload” provision entitling the Participant to the automatic grant
of additional Stock Options in connection with any exercise of the original
Stock Option.

4.9
Dividends and Dividend Equivalents - An Award may provide the Participant with
the right to receive dividend payments or dividend equivalent payments with
respect to Stock subject to the Award (both before and after such Stock is
earned or vested), which payments may be either made currently or credited to an
account for the Participant and may be settled in cash or Stock, as determined
by the Committee. Any such settlements, and any such crediting of dividends or
dividend equivalents or reinvestment in shares of Stock, may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents.

4.10
Settlement of Awards - The obligation to make payments and distributions with
respect to Awards may be satisfied through cash payments, the delivery of shares
of Stock, the granting of replacement Awards or any combination thereof, as the
Committee shall determine. Satisfaction of any such obligations under an Award
may be subject to such conditions, restrictions and contingencies as the
Committee shall determine. The Committee may permit or require the deferral of
any Award payment, subject to such rules and procedures as it may establish,
which may include provisions for the payment or crediting of interest or
dividend equivalents and may include converting such credits into deferred Stock
equivalents.

4.11
Awards to Non-Employee Directors - Non-Employee Directors shall not be eligible
to receive any Awards under the Plan other than the Awards specified in this
Section.

(a)
Discretionary Awards - The Committee may, in its discretion, grant a
Non-Qualified Option or Restricted Stock to any Non-Employee Director. Awards
under this Section are discretionary, and until the Committee grants an Award to
a Non-Employee Director, such Non-employee Director shall not have any right or
claim to any Award. The receipt of an Award under the Plan shall not give any
Non-Employee Director any right or claim to receive any other Award under the
Plan, and the Committee or the Board may determine that any or all Non-Employee
Directors are not eligible to receive Awards under the Plan for an indefinite
period or for specified Service Years.

(b)
Awards in Lieu of Annual Cash Retainer - In addition to any Awards granted
pursuant to subsection (a) of this Section, the Committee, in its discretion,
may permit a Non-Employee Director to elect to receive a Non-


4

--------------------------------------------------------------------------------




Qualified Option or Restricted Stock in lieu of all or a portion of his or her
Annual Cash Retainer for any Service Year. If the Committee permits any such
election, it, in its discretion, shall determine the appropriate terms of such
Award (including the appropriate number of shares of Stock subject to the Award
and, in the case of a Non-Qualified Option, the appropriate exercise price per
share). Any such election, if permitted by the Committee, shall be made in
accordance with such procedures as are adopted from time to time by the
Committee.
(c)
Terms of Non-Employee Director Awards. In connection with the grant of an Award
under this Section, the Committee, in its discretion pursuant to Section 4.2,
shall establish the terms and provisions of such Award, subject to the following
limitations (in addition to any other applicable limitations that may be
contained in other provisions of the Plan):

(1)
The exercise price per share of any Stock Option granted pursuant to this
Section shall not be less than 100% of the Fair Market Value of the Stock on the
date of grant;

(2)
No Stock Option (or any portion thereof) granted pursuant to this Section may be
exercisable earlier than six months from the date of grant; and

(3)
No Restricted Stock (or any portion thereof) granted pursuant to this Section
may be transferable earlier than six months from the date of grant.

ARTICLE V
General Provisions
5.1
Use of Terms -

(a)
Defined Terms - As used herein, the following terms shall have the respective
meanings indicated below:

(1)
“2006 Plan” has the meaning specified in Section 1.3.

(2)
“Annual Cash Retainer” means the annual cash retainer fee, in such amount as is
established from time to time by resolution of the Board, payable to a
Non-Employee Director for his or her services as a director of the Company.

(3)
“Authorized Shares” means the aggregate number of shares of Stock that may be
issued pursuant to Awards under the Plan, as specified in Section 3.1.

(4)
“Available Shares” has the meaning specified in Section 3.2.

(5)
“Award” means an award granted under the Plan. An Award may be in the form of
Stock Options, Stock Appreciation Rights, Stock Bonuses, Restricted Stock,
Restricted Stock Units or Performance Shares.

(6)
“Award Agreement” has the meaning specified in Section 4.3.

(7)
“Board” means the Board of Directors of the Company.

(8)
“Change in Control” has the meaning specified from time to time by the
Committee.

(9)
“Code” means the Internal Revenue Code of 1986.

(10)
“Committee” has the meaning specified in Section 2.1(a).

(11)
“Company” has the meaning specified in Section 1.1.

(12)
“Effective Date” has the meaning specified in Section 1.2.

(13)
“Eligible Recipient” means any person who is eligible to receive an Award under
the Plan, as specified in Section 2.2(a).

(14)
“Executive Officer” means an Executive Officer of the Company, as designated
from time to time by the Board.


5

--------------------------------------------------------------------------------




(15)
“Fair Market Value” of a share of Stock on a particular date shall be equal to
the final closing market price of the Stock reported by The Nasdaq Stock Market
or the stock exchange composite tape on that date, or if no prices are reported
on that date, on the last preceding date on which such prices of the Stock are
so reported. If the Stock is traded over the counter at the time a determination
of Fair Market Value is required to be made hereunder, the Fair Market Value
shall be deemed to be equal to the final closing price of Stock on the most
recent date on which Stock was publicly traded. In the event Stock is not
publicly traded at the time a determination of Fair Market Value is required to
be made hereunder, the determination of Fair Market Value shall be made by the
Committee in such manner as it deems appropriate. Notwithstanding the foregoing,
the Committee may use any other definition of Fair Market Value consistent with
applicable tax, accounting and other rules.

(16)
“Incentive Stock Option” means a Stock Option that is intended to satisfy the
requirements applicable to an "incentive stock option" as that term is described
in Section 422(b) of the Code.

(17)
“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.

(18)
“Non-Qualified Option” means a Stock Option that is not intended to satisfy the
requirements applicable to an “incentive stock option” as that term is described
in Section 422(b) of the Code.

(19)
“Normal Retirement” has the meaning specified from time to time by the
Committee.

(20)    “Participant” means any person who receives an Award under the Plan.
(21)
“Performance Measures” mean (A) total stockholder return (Stock price
appreciation plus dividends), (B) net income, (C) earnings per share, (D) return
on sales, (E) return on equity, (F) return on assets, (G) return on invested
capital, (H) increase in the market price of Stock or other securities, (I)
revenues, (J) net revenues, (K) operating income, (L) cash flow, (M) EBITDA
(earnings before interest, taxes, depreciation, amortization, and gain/loss on
sale/disposal of assets), (N) the performance of the Company in any of the items
mentioned in clause (A) through (M) in comparison to the average performance of
the companies used in a self-constructed peer group established before the
beginning of the period for measuring performance under an Award; and any other
performance objective approved by the stockholders of the Company in accordance
with Section 162(m) of the Code.

(22)
“Performance Share” is a grant of Stock subject to the satisfaction of specified
conditions or the achievement of specified performance goals.

(23)
"Permanent Disability” has the meaning specified from time to time by the
Committee.

(24)
“Plan” has the meaning specified in Section 1.1.

(25)
“Restricted Stock” is Stock that is subject to a risk of forfeiture or other
restrictions that will lapse upon the satisfaction of specified conditions or
the achievement of specified performance goals.

(26)
“Restricted Stock Unit” is a right to receive Stock in the future, with the
right to future delivery of such Stock being subject to a risk of forfeiture or
other restrictions that will lapse upon the satisfaction of specified conditions
or the achievement of specified performance goals.

(27)
“Service Year” means the approximately annual period commencing at an annual
meeting of the Company’s stockholders and ending at the next annual meeting of
the Company’s stockholders.

(28)
“Stock” means the Class A Non-Voting Common Stock, $0.01 par value per share, of
the Company.

(29)
“Stock Appreciation Right” is a right to receive an amount, payable in cash or
shares of Stock, equal to the excess of the Fair Market Value of a specified
number of shares of Stock on the date of exercise over a base price for such
number of shares of Stock set forth in the applicable Award Agreement.

(30)
“Stock Award” is an Award consisting of Restricted Stock, Restricted Stock
Units, Performance Shares or a Stock Bonus.

(31)
“Stock Bonus” is a grant of Stock that is not subject to a substantial risk of
forfeiture or other conditions.


6

--------------------------------------------------------------------------------




(32)
“Stock Option” is a right to purchase a specified number of shares of Stock at a
specified price. A Stock Option may be an Incentive Stock Option or a
Non-Qualified Option.

(33)
“Subsidiary” means any entity of which 50% or more of the total combined voting
power of all classes of securities entitled to vote is owned, directly or
indirectly, by the Company. Notwithstanding the foregoing, the Committee may use
any other definition of "Subsidiary" it deems necessary or desirable in
accordance with its judgment as to the best interests of the Company and its
stockholders and in accordance with the purposes of the Plan.

(b)
Other Definitional Provisions -

(1)
Words of any gender (whether masculine, feminine or neuter) shall be deemed to
include all other genders. Words of the singular number shall be deemed to
include the plural number, and vice versa, where applicable.

(2)
When used herein, the word "including" means "including, without limitation."

(3)
Unless otherwise specified, references herein to Articles or Sections shall be
deemed to be references to Articles or Sections, as applicable, of the Plan.
When used herein, the words "hereof," "herein" and "hereunder" and words of
similar import shall refer to the Plan as a whole and not to any particular
provision of the Plan.

5.2
Amendment and Termination - The Board or the Committee may at any time and in
any way amend, suspend or terminate the Plan or any Award granted under the
Plan; provided, however, that no such amendment, suspension or termination may
materially impair any Award then outstanding without the consent of the holder
of such Award; and provided further, however, that without the requisite vote of
the Company’s stockholders, no amendment to the Plan may increase the number of
shares available for issuance under the Plan or modify any of the limitations
described in Section 4.2(b), 4.6, 4.7, 4.8 or 4.11 in such a manner as to
materially reduce such limitation.

5.3
Liability of the Company - By accepting any benefits under the Plan, each
Participant and each person claiming under or through such Participant shall be
conclusively deemed to have indicated acceptance and ratification of, and
consented to, any action taken or made under the Plan by the Company, the Board,
the Committee or any other committee appointed by the Board. No Participant or
any person claiming under or through a Participant shall have any right or
interest, whether vested or otherwise, in the Plan or in any Award hereunder,
contingent or otherwise, unless and until such Participant shall have complied
with all of the terms, conditions and provisions of the Plan and the Award
Agreement relating thereto. Neither the Company, its directors, officers or
employees, nor any Subsidiary, shall be liable to any Participant or other
person if it is determined for any reason by the Internal Revenue Service or any
court having jurisdiction that any Incentive Stock Option granted hereunder does
not qualify for tax treatment as an incentive stock option under Section 422 of
the Code. Neither the Company, the Board nor the Committee shall be required to
give any security or bond for the performance of any obligation which may be
created by the Plan.

5.4
Unfunded Plan - Insofar as it provides for Awards, the Plan shall be unfunded.
Although bookkeeping accounts may be established with respect to Participants
who are granted Awards, any such accounts will be used merely as an
administrative convenience. Except for the holding of Restricted Stock in
escrow, the Company shall not be required to segregate any assets that may at
any time be represented by Awards, nor shall the Plan be construed as providing
for such segregation, nor shall the Company, the Board or the Committee be
deemed to be a trustee of Stock or cash to be awarded under the Plan. Any
liability of the Company to any Participant with respect to an Award shall be
based solely upon any contractual obligations that may be created by the Plan;
no such obligation of the Company shall be deemed to be secured by any pledge or
other encumbrance on any property of the Company.

5.5
Rights as Stockholder - No Award under the Plan shall confer upon a Participant
any right as a stockholder of the Company prior to the date on which he or she
fulfills all service requirements and other conditions for receipt of shares of
Stock. If the transfer of Stock is restricted, certificates representing such
Stock may bear a legend referring to such restrictions.

5.6
Compliance With Applicable Laws - Notwithstanding any other provision of the
Plan or any Award Agreement, the Company shall have no obligation to issue any
shares of Stock under the Plan or pursuant to any Award unless such issuance
would comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity. Prior to the issuance of any shares of
Stock under the Plan or pursuant to an Award, the Company may require a written
statement that the recipient is acquiring the shares for investment and not for
the purpose or with the intention of distributing the shares. The certificates
representing the shares of Stock issued pursuant to an Award under the Plan may


7

--------------------------------------------------------------------------------




bear such legend or legends as the Committee deems appropriate in order to
assure compliance with applicable securities laws and regulations.
5.7
Governing Law and Venue - The Plan and Awards granted hereunder (including Award
Agreements evidencing such Awards) will be governed by and construed in
accordance with the laws of the State of Delaware, United States of America,
other than with respect to choice of laws, rules and principles. Venue for any
and all disputes arising out of or in connection with the Plan, any Award
hereunder or any Award Agreement shall exclusively be in Travis County, Texas,
United States of America, and the courts sitting in Travis County, Texas, United
States of America shall have exclusive jurisdiction to adjudicate such disputes.

5.8
Foreign Jurisdictions - To the extent that the Committee determines that the
material terms set by the Committee or imposed by the Plan preclude the
achievement of the material purposes of the Plan in jurisdictions outside the
United States, the Committee will have the authority and discretion to modify
those terms and provide for such additional terms and conditions as the
Committee determines to be necessary, appropriate or desirable to accommodate
differences in local law, policy or custom or to facilitate administration of
the Plan. The Committee may adopt or approve sub-plans, appendices or
supplements to, or amendments, restatements or alternative versions of, the Plan
as it may consider necessary, appropriate or desirable, without thereby
affecting the terms of the Plan as in effect for any other purpose. The special
terms and any appendices, supplements, amendments, restatements or alternative
versions, however, shall not include any provisions that are inconsistent with
the terms of the Plan as then in effect, unless the Plan could have been amended
to eliminate such inconsistency without further approval by the stockholders.


8